 



EXHIBIT 10.3

JAMES CARDWELL, Chief Financial Officer

SIBLING ENTERTAINMENT GROUP, INC.

EMPLOYMENT AGREEMENT

 

James Cardwell

21-06 23rd Avenue, C3

New York, NY 11105

 

Dear Jay:

 

Sibling Entertainment Group, Inc. (“Sibling”), a New York Corporation, currently
having an address at 511 West 25th Street, Suite 503, New York, NY 10001, agrees
to employ you and you agree to accept such employment on the terms and
conditions set forth herein.

47)

TERM. The term of your employment hereunder shall commence on January 1, 2006
and, unless terminated by Sibling pursuant to paragraph 8 hereof, shall continue
through and until December 31, 2008. The period from January 1, 2006 through
December 31, 2006 (the “Employment Term”) notwithstanding any earlier
termination pursuant to Paragraph 14.

48)

DUTIES/RESPONSIBILITIES/REPORTING

 

a)

General. Your title shall be “Chief Financial Officer and CFO” of Sibling. You
shall have such duties and responsibilities as are consistent with the
traditional positions of a CFO of a publicly traded entertainment company. You
shall report solely and directly to the President and Board of Directors of
Sibling.

 

b)

Services. Except as herein otherwise specified, during the Employment Term you
shall devote your entire business time, attention and energies to the business
of Sibling. You agree to perform such duties, and such other duties reasonable
and consistent with such office as may be assigned to you from time to time by
the President of Sibling or such other individual as may be designated by the
President and Board of Directors of Sibling.

 

c)

Location. The principal place of business shall be in the greater metropolitan
New York (Manhattan), New York area.

49)

EXCLUSIVITY. Except as otherwise provided herein, you hereby acknowledge and
agree that your engagement with Sibling under this Agreement is exclusive and
that during the Employment Term hereof you shall not, directly or indirectly,
whether for compensation or otherwise, engage in any business that is
competitive with the business of Sibling, or render any services of a business,
commercial or professional nature to any other person or organization that is a
competitor of Sibling or in a business similar to that of Sibling, without the
prior written consent of Sibling, except you shall be permitted to render
services for the following:

 

a)

Denver Civic Theatre, Inc. (“DCT”): It is understood that you currently serve as
a member of the Board of Directors and the Chairman of the Board of the Denver
Civic Theatre, Inc. (a not-for-profit) organization in the State of Colorado and
may perform all the duties and responsibilities under such appointment. Sibling
encourages your

 

Page 23 of 32

 


--------------------------------------------------------------------------------



 

participation and shall not restrict your involvement with other not-for-profit
and charitable organizations including theatrical and performance based
organizations provided such participation does not prohibit your duties to
Sibling under this Agreement.

 

b)

Sibling Entertainment Inc. (“SEI”): It is understood that you currently serve as
an officer and director of SEI a company organized and operated in a similar
industry of Sibling that may hold investments in one or more entertainment
companies, and you may continue to serve in such positions, except you shall not
devote more than approximately ten percent (10%) of your professional working
hours to SEI, and so long as SEI does not actively pursue, acquire the
additional rights to any new entertainment projects that is deemed competitive
with the business of Sibling, except for passive investment interests, limited
partnership or limited liability membership interests.

 

c)

Other Prior Partnerships and Corporations: It is understood that you may own
part or control singularly or with others, limited partnership, limited
liabilities companies, or other corporations within the theatrical, film or
entertainment industries that may own various residual rights, royalties and
other income for which you may still possess certain legal responsibilities to
such entities and their limited investors, except you shall not devote more than
approximately five percent (5%) of your professional working hours towards such
activities and responsibilities.

 

d)

Other Corporate Investments. The Exclusivity Provisions shall also not prohibit
your ownership or services in connection with investments which you or members
of your family or your charitable trusts or foundations (directly or indirectly)
and future investments which (a) do not require devotion of a substantial amount
of your personal professional services which shall include, without limitation,
passive investment interests, limited partnership interests or limited liability
membership interests and (b) other than Sibling, do not compete with Sibling's
business when the investment is made, provided however that you may own directly
or indirectly up to 5% of a publicly held company, limited partnership
interests, or limited liability membership interests or other passive investment
interests in private companies even if it does compete with Sibling's business.

50)

COMPENSATION.

 

a)

SALARY. For all the services rendered by you in any capacity hereunder, Sibling
agrees to pay you the sum of Seventy-Two Thousand Dollars ($72,000) per annum
(“Salary”), payable in accordance with Sibling's then effective payroll
practices.

 

i)

Your Salary will be reviewed every six (6) months both during the first quarter
of Sibling’s fiscal year and the first quarter of each calendar year during the
Employment Term, commencing with Sibling’s first quarter beginning after June
30, 2006, and

 

ii)

Your Salary will, at that time, shall increase by a percentage that is generally
consistent with the range of percentages by which the salaries of other
comparable executives are then increased, but no less than six ( 6%) percent
bi-annually.

 

b)

ANNUAL BONUS. In addition to your Salary, you shall be entitled to receive bonus
compensation for each of the fiscal years during the Employment Term, determined
and payable as follows (“Bonus”):

 

 

Page 24 of 32

 


--------------------------------------------------------------------------------



 

 

 

i)

Your Bonus for each of the fiscal years during the Employment Term will be based
upon a measurement of performance against objectives as established and
determined by the Board of Directors.

 

ii)

Your Bonus as determined above shall not be less than two (2%) percent of the
“Pre-Tax Profits” (as defined in Exhibit A), if any, and shall be payable to you
in accordance with the terms and conditions of that certain Sibling Bonus Plan
attached hereto and incorporated herein by this reference as Exhibit A.

 

iii)

Your Bonus for any fiscal year shall be payable with sixty (60) days after the
end of each fiscal year of Sibling.

 

c)

SIGNING BONUS. In addition to Salary you will be entitled to a Twelve Five
Hundred ($12,500) dollars signing bonus payable in two installments:

 

i)

Six Thousand Two Hundred Fifty ($6,250) dollars within thirty (30) days of the
signing of this Agreement; and

 

ii)

Six Thousand Two Hundred Fifty ($6,250) dollars on January 1, 2007.

 

d)

BENEFITS. You shall be entitled to participate in such vacation, medical, dental
and life insurance, 401(k), pension and other plans as Sibling may have or
establish from time to time and in which you would be entitled to participate
pursuant to the terms thereof. The foregoing, however, shall not be construed to
require Sibling to establish any such plans or to prevent the modification or
termination of such plans once established, and no such action or failure
thereof shall affect this Agreement. It is further understood and agreed that
all benefits you may be entitled to as an employee of Sibling shall be based
upon your Salary, as set forth above, and not upon any bonus compensation due,
payable or paid to you hereunder, except where the benefit plan expressly
provides otherwise.

 

e)

BUSINESS EXPENSES. During your employment with Sibling, you shall be reimbursed
for such reasonable travel and other expenses incurred in the performance of
your duties hereunder as are customarily reimbursed to comparable executives of
Sibling.

51)

CONFIDENTIAL INFORMATION and OTHER RESTRICTIONS.

 

a)

Confidential Agreement. You agree that you shall not, during the Employment Term
or at any time thereafter, use for your own purposes, or disclose to or for the
benefit of any third party, any trade secret or other confidential information
of Sibling, Sibling or any of Sibling's affiliates (except as may be required by
law or in the performance of your duties hereunder consistent with Sibling's
policies) and that you will comply with any confidentiality obligations of
Sibling or Sibling to a third party, whether under agreement or otherwise.
Notwithstanding the foregoing, confidential information shall be deemed not to
include information which

 

i)

is or becomes generally available to the public other than as a result of a
disclosure by you or any other person who directly or indirectly receives such
information from you or at your direction or

 

ii)

is or becomes available to you on a non-confidential basis from a source which
is entitled to disclose it to you.

52)

NO EMPLOYEE SOLICITATION. You agree that, during the Employment Term and for one
(1) year thereafter, you shall not, directly or indirectly, engage, employ, or
solicit the

 

Page 25 of 32

 


--------------------------------------------------------------------------------



 

employment of any person who is then or has been within six (6) months prior
thereto, an employee of Sibling, Sibling or any of Sibling's affiliates.

53)

SIBLING OWNERSHIP. The results and proceeds of your services hereunder,
including, without limitation, any works of authorship resulting from your
services during your employment with Sibling, Sibling and/or any of Sibling's
affiliates and any works in progress, shall be works-made-for-hire and Sibling
shall be deemed the sole owner throughout the universe of any and all rights of
whatsoever nature therein, whether or not now or hereafter known, existing,
contemplated, recognized or developed, with the right to use the same in
perpetuity in any manner Sibling determines in its sole discretion without any
further payment to you whatsoever. If, for any reason, any of such results and
proceeds shall not legally be a work-for-hire and/or there are any rights which
do not accrue to Sibling under the preceding sentence, then you hereby
irrevocably assign and agree to assign any and all of your right, title and
interest thereto, including, without limitation, any and all copyrights,
patents, trade secrets, trademarks and/or other rights of whatsoever nature
therein, whether or not now or hereafter known, existing, contemplated,
recognized or developed to Sibling, and Sibling shall have the right to use the
same in perpetuity throughout the universe in any manner Sibling determines
without any further payment to you whatsoever. You shall, from time to time, as
may be requested by Sibling, do any and all things which Sibling may deem useful
or desirable to establish or document Sibling's exclusive ownership of any and
all rights in any such results and proceeds, including, without limitation, the
execution of appropriate copyright and/or patent applications or assignments. To
the extent you have any rights in the results and proceeds of your services that
cannot be assigned in the manner described above, you unconditionally and
irrevocably waive the enforcement of such rights. This paragraph is subject to,
and shall not be deemed to limit, restrict, or constitute any waiver by Sibling
of any rights of ownership to which Sibling may be entitled by operation of law
by virtue of Sibling being your employer.

54)

LITIGATION. You agree that, during the Employment Term, for one (1) year
thereafter and, if longer, during the pendency of any litigation or other
proceeding,

 

i)

You shall not communicate with anyone (other than your own attorneys and tax
advisors and, except to the extent necessary in the performance of your duties
hereunder) with respect to the facts or subject matter of any pending or
potential litigation, or regulatory or administrative proceeding involving
Sibling or Sibling or any of their officers, directors, agents, employees,
suppliers or customers, other than any litigation or other proceeding in which
you are a party-in-opposition, without giving prior notice to Sibling's General
Counsel, and

 

ii)

In the event that any other party attempts to obtain information or documents
from you with respect to matters possibly related to such litigation or other
proceeding, you shall promptly so notify Sibling's General Counsel.

55)

NO RIGHT TO GIVE INTERVIEWS OR WRITE BOOKS, ARTICLES, ETC. You agree that during
the Employment Term and for a period of one (1) year thereafter, except as
authorized by Sibling or Sibling, you shall not (i) give any interviews or
speeches, or (ii) prepare or assist any person or entity in the preparation of
any books, articles, television or motion picture productions or other
creations, in either case, concerning Sibling, Sibling or any of Sibling's
affiliates or any of their officers, directors, agents, employees, suppliers or
customers.

 

 

Page 26 of 32

 


--------------------------------------------------------------------------------



 

 

56)

RETURN OF PROPERTY. All documents, data, recordings, or other property, whether
tangible or intangible, including all information stored in electronic form,
obtained or prepared by or for you and utilized by you in the course of your
employment with Sibling shall remain the exclusive property of Sibling. In the
event of the termination of your employment for any reason, Sibling reserves the
right, to the extent permitted by law and in addition to any other remedy
Sibling may have, to deduct from any monies otherwise payable to you the
following:

 

i)

the full amount of any debt you owe to Sibling, Sibling or any of Sibling's
affiliates at the time of or subsequent to the termination of your employment
with Sibling, and

 

ii)

the value of the Sibling property which you retain in your possession after the
termination of your employment with Sibling. In the event that the law of any
state or other jurisdiction requires the consent of an employee for such
deductions, this Agreement shall serve as such consent. You acknowledge and
agree that the foregoing remedy shall not be the sole and exclusive remedy of
Sibling with respect to a breach of this paragraph.

57)

NON-DISPARAGEMENT. You agree that you shall not, during the Employment Term and
for a period of one (1) year thereafter, criticize, ridicule or make any
statement which disparages or is derogatory of Sibling, Sibling or any of
Sibling's affiliates or any of their officers, directors, agents or employees.

58)

FAMILY LEAVE POLICY & RIGHTS.

 

a)

Regardless of Sibling’s status or qualification under the Family Leave Act of
1993 (the “Act”), you will be entitled to all rights and benefits required under
this Act including, but not limited to the following:

 

i)

Birth and or child care of the newborn child of the employee

 

ii)

Placement through foster care or adoption of a child with the employee

 

iii)

To care for an immediate family member with a serious health condition

 

iv)

If the employee is unable to work because of a serious medical condition.

 

b)

Partial Paid Family Leave Policy. In addition to any rights provided under
Paragraph 12 a), you will also be entitled to up to fifteen (15) weeks of
partially paid leave at two-thirds (2/3) of your normal base salary. All other
benefits including insurance, bonuses and other rights shall be continued at
their full amounts as defined by this agreement.

 

c)

Sibling may reduce the amount received under Paragraph 12 b) by any amount you
may receive through any compensation or award received under Paragraph 13, or
through your participation in any disability insurance plan or program.

 

d)

After 15 weeks, you shall have the absolute right to return to work in same
position with the same duties regardless of any limitation that may be available
to Sibling under the Act.

59)

PERMANENT DISABILITY. If, for any reason including physical, mental illness,
failure, refusal or other inability, you cannot perform a majority of your usual
duties for a period of longer than 120 consecutive days, Sibling's obligation to
pay Salary shall be reduced to fifty (50%). If your disability and inability to
perform your duties exceeds 180 consecutive days, Sibling may terminate this
Agreement effective upon 30 days prior written notice to you. In such event,
Executive shall be entitled to receive:

 

 

Page 27 of 32

 


--------------------------------------------------------------------------------



 

 

 

i)

Fifty (50%) Percent of your Salary continued for a period of 6 months or the
expiration of the Term, whichever occurs first; and

 

ii)

a prorated portion of Bonus Compensation, if any, otherwise payable pursuant to
this Agreement or any partial fiscal year that has occurred prior to the
effective date of termination, whichever is greater; and

 

iii)

any insurance previously provided for a period of 6 months or the expiration of
the Term, whichever occurs first.

 

iv)

Disagreement as to the anticipation of a permanent disability/suspension and/or
the date such permanent disability/suspension commenced shall be settled by the
majority decision of 3 neutral arbitrators (or, if applicable, licensed
physicians) one to be selected by each party to the dispute, the two thus
appointed shall choose the third, and the three thus appointed shall constitute
the board of arbitration. Such board, acting by majority vote within 30 days
after choosing the third arbitrator, shall resolve such disagreement and their
decision shall be final and binding on you, Sibling and any other person with an
interest in the matter.

60)

TERMINATION.

 

a)

“CAUSE.” In the event of “Cause” (as defined below), Sibling may terminate this
Agreement at any time effective upon delivery of written notice to Executive. In
such event, all of Sibling's obligations hereunder will immediately terminate
without further liability. Moreover, you shall not be entitled to receive any
severance, fringe benefits, compensation or other such rights, nor shall you be
entitled to receive a pro-rata portion of Bonus Compensation otherwise payable
pursuant to this Agreement. For purposes of this Agreement “Cause” shall
include, but is not limited to:

 

i)

fraud, felonious conduct or dishonesty or (ii) willful misconduct or gross
negligence in the performance of your duties hereunder; provided, however, that
bona fide disagreements or disputes as to expense reimbursement shall not be
deemed fraud or felonious conduct or your breach of any material provision of
this Agreement; or

 

ii)

breach of any material provision of this Agreement or any other material
agreement between Sibling and you.

 

b)

“WITHOUT CAUSE.” Notwithstanding anything contained herein to the contrary, in
the event this Agreement is terminated by Sibling prior to expiration of the
Term for any reason other than pursuant to Paragraphs 14 a) for Cause, this
Agreement shall be deemed to have been terminated “Without Cause” and you shall
be entitled to receive all of the compensation, rights and benefits described in
this Agreement through the expiration of the Term as if this Agreement were in
full force.

 

c)

You must receive 30 days prior written notice of termination regardless of the
reason for termination.

 

d)

CHANGE IN CONTROL. Notwithstanding anything contained herein to the contrary,
the terms and conditions of this Agreement, you are permitted to terminate this
Agreement Without Cause following a “Change In Control” (as defined below) and
shall be entitled to receive all of the compensation, rights and benefits
described in this Agreement following the effective date of termination or
through the expiration of the Employment Term, whichever is longer, and the
severance described in Paragraph 15, as if this Agreement were in full force. If
any other Officer's options are acquired pursuant

 

Page 28 of 32

 


--------------------------------------------------------------------------------



 

to a Change In Control, your options will be acquired on terms and at all times
at least equal to any other Officer.

“CHANGE IN CONTROL.” For purposes of this Agreement “Change In Control” shall
mean and be deemed to have occurred on the earliest of the following dates:

 

i)

the date, pursuant to Section 13(d) of the Act and the rules promulgated
thereunder, a person shall have acquired beneficial ownership of more than 45%
of the Voting Stock;

 

ii)

the date the persons who were members of the Board at the beginning of any
24-month period shall cease to constitute a majority of the Board, unless the
election, or the nomination for election by Sibling's shareholders, of each new
director was approved by two-thirds of the members of the Board then in office
who were in office at the beginning of the 24-month period; or

 

iii)

the date Sibling's shareholders shall approve a definitive agreement (a) to
merge or consolidate Sibling with or into another corporation, unless the
holders of Sibling's capital stock immediately before such merger or
consolidation will, immediately following such merger or consolidation, hold as
a group on a fully-diluted basis the ability to elect at least a majority of the
directors of the surviving corporation (assuming cumulative voting, if
applicable), or (b) to sell or otherwise dispose of all or substantially all the
assets of Sibling.

 

e)

YOUR RIGHT TO TERMINATE FOR GOOD REASON. During the Term, you shall be entitled
to terminate your employment with Sibling for “Good Reason” (as defined below)
following a Change In Control. For purposes of this Agreement “Good Reason”
shall mean any of the following events which occurs without your express written
consent:

 

i)

the assignment of any duties inconsistent with your status as an Officer or a
substantial alteration in the nature or status of your responsibilities from
those in effect immediately prior to a Change In Control other than any such
alteration primarily attributable to the fact that Sibling may no longer be a
public company;

 

ii)

a reduction by Sibling in Base Salary;

 

iii)

the relocation of Sibling's principal offices to a location more than 35 miles
from the current locale or Sibling's requiring you to be based anywhere other
than Sibling's principal offices except for required travel on Sibling's
business to an extent substantially consistent with your present travel
obligations;

 

iv)

the failure by Sibling to continue in effect without material change any
compensation or benefit plan in which you are entitled to participate, or the
failure by Sibling to continue your participation therein, or the taking of any
action by Sibling which would directly or indirectly materially reduce any of
the benefits of such plans enjoyed by you at the time of the Change In Control,
or the failure by Sibling to provide you with the number of paid vacation days
to which you is entitled hereunder, or the taking of any other action by Sibling
which materially adversely changes the conditions or perquisites of your
employment;

 

v)

the failure of Sibling to obtain a satisfactory agreement from any successor to
assume and agree to perform the Services contemplated by this Agreement;

 

 

Page 29 of 32

 


--------------------------------------------------------------------------------



 

 

 

vi)

the failure of Sibling to maintain adequate D&O insurance coverage pursuant to
the terms of this Agreement; or

 

vii)

the breach by Sibling of any material term of this Agreement.

61)

SEVERANCE. Upon expiration of the Employment Term, Executive shall be entitled
to receive:

 

a)

Base Salary continuation for a period of 6 months; and

 

b)

a prorated portion of Bonus Compensation, if any, otherwise payable for 6 months
or any partial fiscal year that has occurred prior to the expiration of the
Employment Term, whichever is greater; and

 

c)

Insurance continuation for a period of 6 months.

 

d)

TERMINATION OF BENEFITS. Notwithstanding anything in this Agreement to the
contrary (except as otherwise provided in paragraph 8(d) with respect to
medical, dental and life insurance), coverage under all Sibling benefit plans
and programs (including, without limitation, vacation, 401(k) plan, the pension
plans, long-term disability plans, car insurance and accidental death and
dismemberment and business travel and accident insurance) will terminate upon
the termination of your employment except to the extent otherwise expressly
provided in such plans or programs.

62)

DEATH. If you die prior to the end of the Employment Term, your beneficiary or
estate shall be entitled to receive your Salary up to the date on which the
death occurs and any pro-rated Bonus.

63)

EQUAL OPPORTUNITY EMPLOYER. You acknowledge that Sibling is an equal opportunity
employer. You agree that you will comply with Sibling policies and applicable
federal, state, and local laws prohibiting discrimination on the basis of race,
color, creed, national origin, age, sex or disability.

64)

NOTICES. All notices required to be given hereunder shall be given in writing,
by personal delivery or by mail at the respective addresses of the parties
hereto set forth above, or at such other address as may be designated in writing
by either party, and in the case of Sibling, to the attention of the General
Counsel of Sibling. Any notice given by mail shall be deemed to have been given
three days following such mailing.

65)

ASSIGNMENT. This is an Agreement for the performance of personal services by you
and may not be assigned by you. Sibling or Sibling may assign this Agreement to
Sibling or any affiliate of Sibling or any purchaser of all or substantially all
of the assets of Sibling or Sibling or any successor in interest to Sibling or
Sibling.

66)

GOVERNING LAW. This Agreement and all matters or issues collateral thereto shall
be governed by the laws of the State of Texas.

67)

NO IMPLIED CONTRACT. Nothing contained in this Agreement shall be construed to
impose any obligation on Sibling to renew this Agreement or any portion thereof.
The parties intend to be bound only upon execution of a written agreement and no
negotiation, exchange of draft or partial performance shall be deemed to imply
an agreement. Neither the continuation of employment nor any other conduct shall
be deemed to imply a continuing agreement upon the expiration of this Agreement.

 

 

Page 30 of 32

 


--------------------------------------------------------------------------------



 

 

68)

ENTIRE UNDERSTANDING. This Agreement contains the entire understanding of the
parties hereto relating to the subject matter herein contained, and can be
changed only by a writing signed by both parties hereto.

69)

VOID PROVISIONS. If any provision of this Agreement, as applied to either party
or to any circumstances, shall be adjudged by a court to be void or
unenforceable, the same shall be deemed stricken from this Agreement and shall
in no way affect any other provision of this Agreement or the validity or
enforceability of this Agreement.

* * * * *

If the foregoing correctly sets forth our understanding, please sign and date
one copy of this letter and return it to the undersigned whereupon this letter
shall constitute a binding agreement between us.

Very truly yours,

 

SIBLING ENTERTAINMENT GROUP

By: /s/ Mitchell Maxwell

January 18, 2006

Print: Mitchell Maxwell

Date

 

ITS: President & Director

 

ACCEPTED AND AGREED:

/s/ James Cardwell

January 18, 2006

James Cardwell, CFO

Date

 

 

 

Page 31 of 32

 


--------------------------------------------------------------------------------



 

 

EXHIBIT A

BONUS COMPENSATION PLAN

SIBLING ENTERTAINMENT GROUP, INC.

 

OBJECTIVES OF THE PLAN. In addition to Base Salary and stock options, to provide
Executive Officer incentive compensation based upon Sibling’s operating profits.

“PRE-TAX PROFIT” PERCENTAGE. The incentive compensation plan is designed to
provide Executive Officers with a bonus based on Sibling’s “Pre-Tax Profits,” as
defined on the attached. The actual amount earned pursuant to the Plan shall be
based upon audited fiscal year end numbers and determined using the calculation
method attached. Concurrent with the payment of Bonus Compensation, Sibling
shall deliver to Executive a detailed statement setting forth the numbers and
method of calculation.

PAYMENT. Bonus Compensation, if any, for the applicable fiscal year will be
paid, using best efforts, at the earliest practicable date following completion
of Sibling’s annual audit, as conducted by Sibling’s independent certified
public accountants, and the filing of Sibling’s Annual Report on Form 10-K for
that fiscal year.

AUDIT RIGHTS. Executive shall be entitled to audit, at Executive's own expense,
Sibling’s records in order to verify any Bonus Compensation statement rendered
hereunder. Any such audit shall be conducted by a certified public accountant
upon reasonable notice to Sibling and during Sibling’s normal business hours.
Any statement not questioned by Executive in writing within 3 years from the
date of such statement shall be deemed final and conclusive. In the event an
audit reveals a discrepancy of 5% or more, Sibling shall bear the full cost of
the audit and pay Executive interest on any underage at the highest rate
permitted by law.

DISPUTES. Disagreement as to the computation of Bonus Compensation and/or any
numbers used in such computation shall be settled by the majority decision of 3
certified public accountants, one to be selected by each party to the dispute,
the two thus appointed shall choose the third, and the three thus appointed
shall constitute the board of arbitration. Such board, acting by majority vote
within 30 days after choosing the third arbitrator, shall resolve such
disagreement and their decision shall be final and binding on Executive, Sibling
and any other person with an interest in the matter.

PRORATION OF BONUS COMPENSATION. For any partial fiscal year for which Executive
is entitled to receive Bonus Compensation, the proration shall be determined by
multiplying total Net Profits for the fiscal year within which such partial
fiscal year occurs by (a) the decimal equivalent of the applicable percentage
bonus and by (b) a number equal to the number of months during any such partial
fiscal year in which Executive was employed by Sibling (or, if applicable, such
longer period as is set forth in the Employment Agreement), divided by 12.

 

 

 

Page 32 of 32

 

 

 